Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17: Claim 17 recites a composition wherein the composition comprises the claimed ion exchanger AND a bodily fluid/dialysate solution/mixture thereof. However, the composition as disclosed does not comprise the bodily fluid/dialysate solution/mixture thereof. The composition is the ion exchanger which is then used to treat a bodily fluid/dialysate solution/mixture thereof by extracting a toxin. Therefore, Claim 17 is indefinite for failing to claim applicant’s invention.
Claim 18: As currently presented, Claim 18 is drawn to an apparatus containing a support with the intended use for supporting an ion exchanger. Claim 18 is not actually drawn to the ion exchanger itself and it is unclear if the ion exchanger is required by the claim.

For prior art search and claim interpretation it is interpreted that the apparatus is the support material and the ion exchanger is included on the support material. However, clarification by way of claim amendment is required to make clear the scope of the claim. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sherman et al. (USP 6332985).
Claims 1-2, 5-6, 9, 12, 14, 17, and 18: Sherman et al. teach a process, composition, and apparatus for removing toxins from blood (col. 1, lines 22-39) in the gastrointestinal system (col. 
ApMxZr(1-x)SinGeyOm
or
ApMxTi(1-x)SinGeyOm
A: selected from the group consisting of potassium, sodium, rubidium, cesium, titanium, calcium, magnesium, hydronium, or mixtures thereof
M: selected from the group consisting of hafnium, tin, niobium, cerium, germanium, praseodymium, and terbium
p: has a value of from 1 to about 20
x: has a value of from zero to less than 1
n: has a value from about 0 to about 12
y: has a value from 0 to about 12
m: has a value from about 3 to about 36

Sherman et al. do not specifically teach that the toxin is mercury, however, the ion exchanger compound is the same as claimed. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” (MPEP 2112.01, I.). And, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).” (MPEP 2112, I.).
The compound has a zorite topology (col. 9, lines 20-24).
Claims 10, 11, 13 and 16: the process may include use of the ion exchanger packed into hollow fibers incorporated into a membrane, a hemoperfusion process, or flowing a dialysate solution through a packed bed including said exchanger (col. 5, lines 38-67; col. 6, lines 1-64). 
Claim 15: the shaped article is coated with a coating that is not dissolved by conditions within a stomach (col. 5, lines 55-58; col. 7, lines 27-33).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (USP 6332985) and further in view of Anthony et al. (USP 6110378).

Anthony et al. discuss sitinakite topology as a specific type of crystalline titanosilicate crystal structure useful as a cation exchange framework for toxin removal (Claim 1; col. 1, lines 31-47; col. 4, lines 60-65; col. 5, lines 1-16; col. 6, lines 11-19). Sherman et al.’s zorite topology is another type of titanosilicate topology known for toxin removal (Anthony et al., Background art, “The OD Structure of Zorite”).
One of ordinary skill in the art at the time of the invention would have found it obvious to try substituting Sherman et al.’s zorite topology with Anthony et al.’s sitinakite topology because they are similar titanosilicate materials both recognized for extracting metals based on an ion-exchange functionality wherein each topology has a slightly different structure that would result in different extraction properties. Trying a well-known topology with an analogous intended use in an effort to produce better results would have been obvious at the time of the invention. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (USP 6332985) and further in view of DeFilippi et al. (USP 5885925).
Claims 7 and 8: Sherman et al. teach the elements of Claim 1 above. They do not teach that the exchanger has a nonatitanate topology.
DeFilippi et al. teach a method of removing various toxins using an ion exchange composition wherein the composition is useful in exchanging and removing a variety of metals including mercury (Table 2) and other toxins such as cesium (table 2). DeFilippi et al.’s structure is a sodium nonatitanate (col. 5, lines 40-55). 
One of ordinary skill in the art at the time of the invention would have found it obvious to try substituting Sherman et al.’s zorite topology with DeFlippi et al.’s nonatitanate topology 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778